

117 S524 IS: Federal Insurance Office Abolishment Act of 2021
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 524IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mr. Cruz (for himself, Mr. Inhofe, Mr. Braun, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo abolish the Federal Insurance Office of the Department of the Treasury, and for other purposes.1.Short titleThis Act may be cited as the Federal Insurance Office Abolishment Act of 2021.2.Abolishment of Federal Insurance Office(a)In generalThe Federal Insurance Office of the Department of the Treasury, and the position of the Director of the Federal Insurance Office, are hereby abolished.(b)AmendmentTitle 31, United States Code, is amended—(1)by striking section 313; and(2)in the table of sections for subchapter I of chapter 3, by striking the item relating to section 313.(c)Treasury authorityThis section, and the amendment made by this section, may not be construed to repeal or otherwise limit any authority of the Secretary of the Treasury with respect matters relating to insurance.3.Related amendments(a)Dodd-Frank Wall Street Reform and Consumer Protection Act amendmentsThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended—(1)in section 111(b)(2) (12 U.S.C. 5321(b)(2))—(A)by striking subparagraph (B); and(B)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D), respectively;(2)in section 112 (12 U.S.C. 5322)—(A)in subsection (a)(2)(A), by striking member agencies, other Federal and State financial regulatory agencies, the Federal Insurance Office and inserting the following: member agencies and other Federal and State financial regulatory agencies; and(B)in subsection (d)—(i)in paragraph (1), in the matter preceding subparagraph (A), by striking the Office of Financial Research, member agencies, and the Federal Insurance Office and inserting the Office of Financial Research and member agencies; and(ii)in paragraph (2), by striking , any member agency, and the Federal Insurance Office, and inserting and any member agency;(3)in section 165(i) (12 U.S.C. 5365(i))—(A)in paragraph (1)(A), by striking and the Federal Insurance Office and inserting and the Secretary of the Treasury; and(B)in paragraph (2)(C), in the matter preceding clause (i), by striking and the Federal Insurance Office and inserting and the Secretary of the Treasury; and(4)in section 203(a)(1)(C) (12 U.S.C. 5383(a)(1)(C))—(A)in the first sentence—(i)by striking the Director of the Federal Insurance Office and; and(ii)by striking on their own initiative and inserting on the initiative of the Board of Governors; and(B)in the second sentence, by striking and the affirmative approval of the Director of the Federal Insurance Office.(b)Economic Growth, Regulatory Relief, and Consumer Protection Act amendmentsSection 211(a) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (31 U.S.C. 313 note) is amended—(1)in paragraph (1), by striking the Secretary of the Treasury, Board of Governors of the Federal Reserve System, and Director of the Federal Insurance Office and inserting the following: the Secretary of the Treasury and the Board of Governors of the Federal Reserve System; and(2)in paragraph (2), by striking the Secretary of the Treasury, the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office each place that term occurs and inserting the following: the Secretary of the Treasury and the Board of Governors of the Federal Reserve System.